Title: From George Washington to the Board of War, 29 June 1776
From: Washington, George
To: Board of War



Gentlemen
New York June 29th 1776

I am now to acknowledge the receipt of your favor of the 21st Inst. and the proceedings of Congress wt. wh. you have been pleas’d to honour Me—I must beg pardon for not haveing answered it before & trust the Multiplicity of Business in which I have been engaged since it came to hand will apologize for the neglect, I shall particularly regard the several Important matters contained therein, and as far as Oppor[tunit]y and the Situation of affairs will permit, use every means in my power to comply with your requisitions and the duties enjoined on Me, Sensible that our Joint opperations will contribute greatly to advance the Interest of America in General, and the particular department committed to my Care, you may rest assured that I shall be happy to keep up a regular Correspondence, and will not fail to transmit you the most early accounts of every measure haveing the least tendency to this desireable End. I am Gentlemen wt. sentiments of great Esteem Yr Most Obedt Servt

G.W.

